12‐4280‐cv(L) 
Sonera Holding B.V. v. Cukurova Holdings A.S. 
                                          
                   UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                               ______________                          
                                          
                              August Term, 2013 
                                          
             (Argued: August 22, 2013          Decided: April 25, 2014) 
                                          
          Docket Nos. 12‐4280‐cv(L), 13‐73‐cv(CON), 13‐1880‐cv(CON) 
                                 ____________                          
                                          
                          SONERA HOLDING B.V., 
                                          
                                                                   Petitioner‐Appellee, 
                                                                                             
                                        –v.–  
                                           
                                ҪUKUROVA HOLDING A.Ș., 
                                           
                                                                      Respondent‐Appellant.* 
                                                                                             
                                        ______________ 
 
Before: 
                    WINTER, WESLEY, and CARNEY, Circuit Judges. 
                                          
                                 ______________ 
                                          
       Appeal from orders of the United States District Court for the Southern 
District of New York (Denise L. Cote, Judge) dated September 21, 2012; December 
21, 2012; April 18, 2013; and May 10, 2013. The district court held that it had 
personal jurisdiction over Ҫukurova based primarily on the New York contacts 

*    The Clerk of the Court is directed to amend the official caption as noted above.  
of several companies with which Ҫukurova is affiliated. The Supreme Court’s 
decision in Daimler AG v. Bauman, 134 S. Ct. 746 (2014), reaffirms that general 
jurisdiction extends beyond an entity’s state of incorporation and principal place 
of business only in the exceptional case where its contacts with another forum 
are so substantial as to render it “at home” in that state. For the reasons stated 
below, even assuming the activities of Ҫukurova’s affiliates can be ascribed to it 
for the purposes of a general jurisdictional analysis, Ҫukurova lacks sufficient 
contacts with New York to render it “at home” there. We therefore REVERSE the 
district court’s judgment denying Ҫukurova’s motion to dismiss for lack of 
personal jurisdiction, VACATE the subsequent judgments of the district court, 
REMAND the case to the district court, and direct the court to DISMISS the 
action for lack of personal jurisdiction. 
                         
                           RICHARD J. HOLWELL (Michael Shuster, Dorit Ungar 
                           Black, Karen Andrea Grus, on the brief), Holwell Shuster 
                           & Goldberg LLP, New York, NY, for Respondent‐
                           Appellant. 
 
                           PIETER VAN TOL (Andrew M. Behrman, Erin Marie 
                           Meyer, on the brief), Hogan Lovells US LLP, New York, 
                           NY, for Petitioner‐Appellee.                         
                                   ______________ 
                                             
PER CURIAM: 

      Appeal from orders of the United States District Court for the Southern 

District of New York (Denise L. Cote, Judge) dated September 21, 2012; December 

21, 2012; April 18, 2013; and May 10, 2013. The district court held that it had 

personal jurisdiction over Ҫukurova based primarily on the New York contacts 

of several companies with which Ҫukurova is affiliated. The Supreme Court’s 

decision in Daimler AG v. Bauman, 134 S. Ct. 746 (2014), reaffirms that general 

                                          2 
jurisdiction extends beyond an entity’s state of incorporation and principal place 

of business only in the exceptional case where its contacts with another forum 

are so substantial as to render it “at home” in that state. For the reasons stated 

below, even assuming the activities of Ҫukurova’s affiliates can be ascribed to it 

for the purposes of a general jurisdictional analysis, Ҫukurova lacks sufficient 

contacts with New York to render it “at home” there. We therefore REVERSE the 

district court’s judgment denying Ҫukurova’s motion to dismiss for lack of 

personal jurisdiction, VACATE the subsequent judgments of the district court, 

REMAND the case to the district court, and direct the court to DISMISS the 

action for lack of personal jurisdiction.  


                                  BACKGROUND 

      Sonera Holding B.V. (“Sonera”), a Dutch holding corporation, brought suit 

in the United States District Court for the Southern District of New York to 

enforce a final arbitration award against Ҫukurova Holding A.Ș. (“Ҫukurova”), 

the parent company of a large Turkish conglomerate. The parties’ underlying 

dispute arose out of negotiations for Ҫukurova’s sale to Sonera of shares in 

Turkcell Holding A.Ș. (“Turkcell Holding”), a Turkish joint stock company that 

owns a controlling stake in Turkey’s largest mobile phone operator. Following 

                                              3 
failed negotiations and a protracted proceeding before an arbitral tribunal in 

Geneva, Switzerland, the tribunal found that the parties concluded a share 

purchase agreement and ordered Ҫukurova to pay Sonera $932 million in 

damages for its failure to deliver the shares.  

      Sonera filed applications for enforcement in jurisdictions across the world, 

including the British Virgin Islands, Switzerland, the Netherlands, and, as 

relevant here, the Southern District of New York. 

       Rejecting Ҫukurova’s contention that New York lacked personal 

jurisdiction over it, the district court issued four orders, from which Ҫukurova 

now appeals, confirming the arbitration award in favor of Sonera; denying a 

motion to reconsider; issuing a preliminary injunction preventing Ҫukurova 

from engaging in transactions to shield its assets; and denying dissolution of the 

preliminary injunction.1 

      Ҫukurova is a Turkish holding company with its registered office in 

Istanbul, Turkey. It holds investments in other companies and has no operations 

and owns no property in New York or any of the United States. Sonera asserts 


1
 Sonera Holding B.V. v. Ҫukurova Holding A.Ș, 895 F. Supp. 2d 513 (S.D.N.Y. 2012); No. 11 
Civ. 8909(DLC), 2012 WL 6644636 (S.D.N.Y. Dec. 21, 2012); No. 11–CV–
08909(DLC)(FM), 2013 WL 4405382 (S.D.N.Y. Apr. 18, 2013); No. 11 Civ. 8909(DLC), 
2013 WL 1935325 (S.D.N.Y. May 10, 2013).
                                            4 
that Ҫukurova is nonetheless subject to general jurisdiction in New York based 

on Ҫukurova’s own actions and the actions of Ҫukurova’s affiliates, which, 

according to Sonera, should be imputed to Ҫukurova. 

      The actions on which Sonera predicates its assertion of general jurisdiction 

include (1) negotiations by Ҫukurova or one of its affiliates (which occurred 

outside the United States and were ultimately unsuccessful) to sell an interest in 

Show TV, a Turkish television broadcaster, to two New York–based private 

equity funds; (2) Ҫukurova’s sale of American Depository Shares (“ADS”) in 

Turkcell to an underwriter in London, which subsequently offered the ADS for 

sale on the New York Stock Exchange; (3) the agreement of Digiturk, a Turkish 

Ҫukurova affiliate, to provide digital television content to a U.S.‐based company; 

(4) use of a New York office used by Baytur Insaat Taahhüt A.Ș. (“Baytur”) and 

Equipment and Parts Export, Inc. (“EPE”), two Turkish companies affiliated with 

Ҫukurova; and (5) statements on EPE’s website describing itself as having been 

“[f]ounded in New York City in 1979” and as Ҫukurova’s “gateway to the 

Americas.”  

      On appeal, Ҫukurova (1) challenges the district court’s denial of its 

motions to dismiss for lack of personal jurisdiction and for forum non 


                                         5 
conveniens; (2) seeks reversal of the district court’s decision deferring to the 

jurisdictional determinations of the arbitral tribunal; and (3) challenges the 

district court’s refusal, on Ҫukurova’s motion to vacate, to reconsider its finding 

of personal jurisdiction. Because we find Ҫukurova’s contacts with New York 

insufficient to subject it to general jurisdiction and accordingly reverse the 

district court’s judgment denying Ҫukurova’s motion to dismiss for lack of 

personal jurisdiction, there is no need to reach Ҫukurova’s remaining arguments. 


                                   DISCUSSION 

A. Personal Jurisdiction 

      Personal jurisdiction over a foreign defendant in a federal‐question case 

requires a two‐step inquiry. Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 

F.3d 161, 168 (2d Cir. 2013). First, we determine whether the defendant is subject 

to jurisdiction under the law of the forum state—here, New York. Second, we 

consider whether the exercise of personal jurisdiction over the defendant 

comports with the Due Process Clause of the United States Constitution. Id. 

      Sonera asserts that Ҫukurova is subject to general jurisdiction in New York 

pursuant to N.Y. C.P.L.R. 301, which confers jurisdiction where a company “has 

engaged in such a continuous and systematic course of ‘doing business’ [in New 

                                          6 
York] that a finding of its ‘presence’ [in New York] is warranted.” Landoil Res. 

Corp. v. Alexander & Alexander Servs., 77 N.Y.2d 28, 33 (1990) (citations omitted). 

In Wiwa v. Royal Dutch Petroleum Co., we reasoned that the continuous course of 

“doing business” in New York “do[es] not necessarily need to be conducted by 

the foreign corporation itself.” 226 F.3d 88, 95 (2d. Cir. 2000). Rather, we 

interpreted New York law to include an agency theory of jurisdiction that 

subjects a corporation to general jurisdiction when it relies on a New York 

representative entity to render services on its behalf “that go beyond mere 

solicitation and are sufficiently important to the foreign entity that the 

corporation itself would perform equivalent services if no agent were available.” 

Id. 

       According to Sonera, even if Ҫukurova’s own contacts with New York are 

insufficient for general jurisdiction, the contacts of Digiturk, Baytur, and EPE 

should be imputed to Ҫukurova, and these combined contacts with New York 

render Ҫukurova subject to the general jurisdiction of New York. Ҫukurova 

contends that New York law does not permit personal jurisdiction on these facts 

and that even if it did, the agency theory of personal jurisdiction is incompatible 

with due process.  


                                          7 
B. Due Process  

       In light of the Supreme Court’s decision in Daimler AG v. Bauman, 134 S. 

Ct. 746 (2014), we need not determine whether the district court correctly found 

Ҫukurova subject to its general jurisdiction under New York law.2 Whatever the 

purported scope of N.Y. C.P.L.R. 301 and the agency‐based theory of jurisdiction 

articulated in Wiwa, Daimler confirmed that subjecting Ҫukurova to general 

jurisdiction in New York would be incompatible with due process. 

       In the area of personal jurisdiction, “[t]he canonical opinion . . . remains 

International Shoe, in which [the Supreme Court] held that a State may authorize 

its courts to exercise personal jurisdiction over an out‐of‐state defendant if the 

defendant has ‘certain minimum contacts with [the State] such that the 

maintenance of the suit does not offend traditional notions of fair play and 

substantial justice.’” Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 



2
 There is no need to address the scope of general jurisdiction under New York law 
because the exercise of general jurisdiction over Ҫukurova is clearly inconsistent with 
Daimler. However, we note some tension between Daimler’s “at home” requirement and 
New York’s “doing business” test for corporate “presence,” which subjects a 
corporation to general jurisdiction if it does business there “not occasionally or casually, 
but with a fair measure of permanence and continuity.” Tauza v. Susquehanna Coal Co., 
220 N.Y. 259, 267 (1917) (Cardozo, J.) (codified along with other “doing business” case 
law by N.Y. C.P.L.R. 301). Not every company that regularly “does business” in New 
York is “at home” there. Daimler’s gloss on due process may lead New York courts to 
revisit Judge Cardozo’s well‐known and oft‐repeated jurisdictional incantation. 
                                             8 
2846, 2853 (2011) (second alteration in original) (internal quotation marks 

omitted) (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)). 

          There are two types of personal jurisdiction: specific and general. Specific 

or conduct‐linked jurisdiction, which Sonera does not assert, “depends on an 

affiliation[n] between the forum and the underlying controversy, principally, 

activity or an occurrence that takes place in the forum state and is therefore 

subject to the State’s regulation.” Id. at 2851 (alteration in original) (internal 

quotation marks omitted). By contrast, general jurisdiction exists only when a 

corporation’s contacts with a state are “so ‘continuous and systematic’ as to 

render [it] essentially at home in the forum State.” Id. A court with general 

jurisdiction over a corporation may adjudicate all claims against that 

corporation—even those entirely unrelated to the defendant’s contacts with the 

state. 

          The natural result of general jurisdiction’s “at home” requirement is that 

“only a limited set of affiliations with a forum will render a defendant amenable 

to all‐purpose jurisdiction there.” Daimler, 134 S. Ct. at 760. “A corporation that 

operates in many places can scarcely be deemed at home in all of them.” Id. at 

762 n.20. The paradigm forum for general jurisdiction over an individual is the 


                                             9 
individual’s domicile, his home. For a corporation, it is an equivalent place, with 

the place of incorporation and the principal place of business being the paradigm 

bases. “Those affiliations have the virtue of being unique—that is, each 

ordinarily indicates only one place—as well as easily ascertainable.” Id. at 760. 

C. Ҫukurova’s Contacts with New York 

          Daimler expressed doubts as to the usefulness of an agency analysis, like 

that espoused in Wiwa, that focuses on a forum‐state affiliate’s importance to the 

defendant rather than on whether the affiliate is so dominated by the defendant 

as to be its alter ego. “[T]he inquiry into importance stacks the deck, for it will 

always yield a pro‐jurisdiction answer: Anything a corporation does through [its 

affiliate] is presumably something that the corporation would do ‘by other 

means’ if the [affiliate] did not exist.” Id. at 759. (internal quotation marks 

omitted). 

          For our purposes, we need not consider whether the agency principles 

announced in Wiwa survive in light of Daimler. Even assuming that all of 

Digiturk’s, Baytur’s, and EPE’s contacts should be imputed to Ҫukurova, the 

company’s contacts with New York do not come close to making it “at home” 

there. 


                                           10 
      As noted above, Sonera would predicate general jurisdiction on (1) 

Ҫukurova’s unsuccessful negotiations to sell a portion of Show TV to two New 

York–based private equity funds; (2) Ҫukurova’s sale of ADS in Turkcell to an 

underwriter in London, which subsequently offered the ADS for sale on the New 

York Stock Exchange; (3) Digiturk’s agreement with a U.S.‐based company to 

provide digital television content; (4) a New York office location used by Baytur 

and EPE; and (5) statements on EPE’s website promoting it as Ҫukurova’s 

connection to the United States. 

      Ҫukurova is organized under the laws of the Republic of Turkey, with 

operations, properties, and assets predominantly located in Turkey. New York is 

neither Ҫukurova’s place of incorporation nor its primary place of business. Even 

assuming Digiturk’s, Baytur’s, and EPE’s New York contacts should be imputed 

to Ҫukurova, they do not shift the company’s primary place of business (or place 

of incorporation) away from Turkey. And although Daimler and Goodyear “d[o] 

not hold that a corporation may be subject to general jurisdiction only in a forum 

where it is incorporated or has its principal place of business,”Daimler, 134 S. Ct. 

at 760, those cases make clear that even a company’s “engage[ment] in a 

substantial, continuous, and systematic course of business” is alone insufficient 


                                         11 
to render it at home in a forum, id. at 761. Ҫukurova’s contacts fall short of those 

required to render it at home in New York. To subject it to all‐purpose general 

jurisdiction in that state would deny it due process.  

D. Contractual Consent to Personal Jurisdiction 

       Lastly, Sonera argues that even if Ҫukurova’s contacts with New York are 

insufficient to support personal jurisdiction, we should still affirm the District 

Court’s decision because Ҫukurova expressly consented to the forum’s 

jurisdiction. 

       In March 2005, Sonera and Ҫukurova entered into an agreement (the 

“Letter Agreement”) that required the parties to make good faith efforts to 

execute a final share purchase agreement allowing Sonera to purchase 

Ҫukurova’s interests in Turkcell Holding. The Letter Agreement specifies that 

any disputes arising out of it are to be settled by arbitration under the rules of the 

International Chamber of Commerce in Geneva, Switzerland, and that any 

award of the tribunal shall be final and binding on the parties. As relevant here, 

Article 5.4(e) of the Letter Agreement further provides as follows: 

       Any award of the arbitral tribunal may be enforced by judgment or 
       otherwise  in  any  court  having  jurisdiction  over  the  award  or  over 
       the person or the assets of the owing Party or Parties. Applications 


                                           12 
         may  be  made  to  such  court  for  judicial  recognition  of  the  award 
         and/or an order for enforcement, as the case may be. 
 
Sonera reads this provision as an implicit agreement to waive any defense based 

on lack of personal jurisdiction and to consent to the jurisdiction of any court in 

any country in the world with subject matter jurisdiction over enforcement 

actions brought pursuant to the 1958 United Nations Convention on the 

Recognition and Enforcement of Foreign Arbitral Awards—including, under 9 

U.S.C. § 203, the United States District Court for the Southern District of New 

York. 

         We do not read the provision so broadly. Article 5.4(e) appears to be a 

standard entry‐of‐judgment clause designed to clarify that, following any 

arbitration award, a court of the arbitral venue or in any jurisdiction in which the 

parties’ persons or assets are located would have jurisdiction to enter judgment 

on that award.3 Article 5.4(e) does not speak to personal jurisdiction, and we 




3 Although a jurisdictional stipulation to entry of judgment in international arbitration 
contracts is technically unnecessary given 9 U.S.C. § 203’s conferral on U.S. district 
courts of original subject matter jurisdiction over Convention awards, consent to entry 
of judgment is required, under 9 U.S.C. § 9, for enforcement of domestic arbitration 
awards, and authorities on international arbitration recommend such clauses be 
included even in international agreements out of an abundance of caution. See, e.g., R. 
Doak Bishop, Drafting the ICC Arbitral Clause, in Transnational Litigation § 41:8 (J. Fellas 
ed., Westlaw 2014). 
                                             13 
decline to interpret the provision as Ҫukurova’s consent to personal jurisdiction 

in New York. 


                                  CONCLUSION 

      We have considered all of Sonera’s arguments in support of jurisdiction 

and find them to be without merit. We therefore REVERSE the district court’s 

judgment denying Ҫukurova’s motion to dismiss for lack of personal 

jurisdiction, VACATE the subsequent judgments of the district court, REMAND 

the case to the district court, and direct the court to DISMISS the action for lack of 

personal jurisdiction. 




                                          14